 In the Matter Of PAPER, CALMENSON AND COMPANYandLODGE 1425,AMALGAMATED ASSOCIATION OF IRON, STEEL & TIN WORKERS OFNORTH AMERICA, THROUGH STEEL, WORKERS ORGANIZING COM-MITTEE,AFFILIATEDWITHTHECONGRESS OF INDUSTRIALORGANIZATIONSCase No. C-1425.-Decided August 14, 1940Jurisdiction:scrap iron buying and selling industry.Unfair Labor Practicescharges of,dismissed.Practice and Procedure:complaint dismissed.Mr. Lee Loevinger,for the Board.Doherty, Rumble, Butler, Sullivan ct Mitchell,byMr. W. E. RumbleandMr. Irving Clark,of St. Paul, Minn., for the respondent.Mr. Frederick R. Levinstone,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Lodge 1425,Amalgamated Association of Iron, Steel & Tin Workers of NorthAmerica, through SteelWorkers Organizing Committee, affiliatedwith the Congress of Industrial Organizations, herein called S. W. O. C.,theNational Labor Relations Board, herein called the Board, byRobert J.Wiener,RegionalDirector for the Eighteenth Region(Minneapolis, Minnesota), issued its--complaint dated August 24, 1939,against Paper, Calmenson and Company, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.With respect to the unfair labor practices the complaint, as amended,alleged in substance that on or about May 21, 1938, the respondentrefused employment to 27 of its employees t because they joined theIThe names of these employees are GilbertLindholm, RR Zech, JosephA Lewandowski,Joseph SDe Chambeau,Webster Harris, Anton Panyan, Tony Mistkowski,Mike Jamrock,George Samuels,JosephKnezevich,Edward Nesgoda, Mike W. Kobus, RudolphOesterreich,LawrenceWestholm, RayNesgoda,Dick Marion, Fred Carlson,Waltei Norrell,Alex Le Blanc,Dave Holmberg,John Ness, Wallace Greiner,Roman Patrich, Arnie Johnson,John Groshel,Frank Leustek,and Stanley Lewandowski.26 N. L. R. B., No. 59.553 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion and engaged in concerted activities with other employees forthe purpose of collective bargaining and other mutual aid and pro-tection, thereby discriminating in regard to their hire and tenure ofemployment and discouraging membership in the S. W. O. C.; andthat by these and other acts the respondent interfered with, restrained,.and eoerced its' employees in' the exercise of the rights guaranteed inSection 7, of the Act.On September 5, 1939, the respondent filed itsanswer denying that it had engaged in any unfair labor practiceswithin-the meaning-of the Act.Pursuant to notice a hearing was held in Duluth, Minnesota, onSeptember 25 and 26, 1939, before Webster Powell, the Trial Examinerduly designated by the Board.The Board and the respondent wererepresented by counsel and participated in the hearing.During thehearing counsel for the Board moved to dismiss the complaint in sofar as it alleged that Lawrence Westholm, Fred Carlson, Walter Nor-rell,John Ness, and Roman Patrich were discriminated against.The motion was granted.Full opportunity to be heard, to examineand cross-examine witnesses and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing theTrial Examiner, ruled on various motions and on objections to theadmission of evidence.The Board.has reviewed the rulings of theTrial Examiner at the hearing and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On May 8, 1940, after the :close of the hearing, the Boardissued an order reopening the record and authorizing the RegionalDirector to conduct a further hearing for the purpose of allowing theInternational Longshoremen's Association, herein called the I. L. A.,to file ran answer and introduce evidence relating to the issues.OnMay .1,7; .1940, the I. L: A. filed 'a notice waiving its right to file ananswer. or to introduce evidence relating to the issues.The hearingordered in the, afore-mentioned order of May 8, 1940, is thereforeunnecessary and the record is hereby closed.On, November 16, 1939, the Trial Examiner filed an IntermediateReport,in which he granted the motion made by 'the respondent atthe conclusion of the hearing to dismiss the complaint. . . The TrialExaminer also found that the respondent had not engaged in unfairlabor,practices within the meaning of Section 8 (1) and (3) of-the Actand accordingly recommended ' that the complaint be dismissed.Thereafter the S. W. O. C. filed exceptions to the,Intermediate Report.The Board has considered the exceptions to the Intermediate Reportand; except as they are consistent with the findings, conclusions, andorder set,forth below, finds them to be without merit.Upon the entire record in the case the Board makes the following; PAPER, CALMENSON AND COMPANYFINDINGS OF FACT555't^t,tI.THE BUSINESS OF THE RESPONDENTPaper,Calmenson and Company, ' a Minnesota corporation, isengaged in the business of buying, preparing, sorting and selling scrapiron at St. Paul and Duluth, Minnesota.The respondent buys andships to its Duluth plant approximately -125,000 gross tons, of scrapiron annually, approximately 60 per cent of which is purchased out-side the State of Minnesota. It normally ships approximately 125,-cent of which is shipped to States other than the State of Minnesota:II.THE ORGANIZATIONS INVOLVEDLodge 1425, Amalgamated Association of Iron', Steel &' Tin Work-ers of North America, through Steel Workers Organizing 'Committee,affiliatedorganization admitting to membership hourly paid employees of therespondent.and Scrap Iron Employees of Paper, Calmenson and Company, is alabor organization affiliated with the American Federation of Labor,admitting to membership hourly paid employees of the respondent,III.THE UNFAIR LABOR PRACTICES ,A.The alleged discriminatory refusal to'rein* stateDuring the latter part of November and-early December 1937, therespondent laid off most of its employees, including the complainants,because of the normal slack season in its business.Shortly afterwardthe S. W. O. C. and the respondent entered into negotiations lookingtoward the renewal of a contract between the parties which expired,,on March 1,, 1938.respondent's Duluth plant in an attempt to force the,respondent to,enter into a new contract.During the period of the picketing andwhile the plant was still closed, representatives of the I. L. A: presented to the respondent signed authorizations of a majority-of therespondent's employees authorizing I. L. A. to act as exclusive bar-gaining representative in the respondent's Duluth plant.On May10, 1938, the respondent executed a contract with the I. L. A. recog-nizing the I. L. A. as the exclusive representative of all the employees -in the respondent's Duluth plant.The agreement provided that, inthe event of a lay-off, men having the least seniority should be laid offfirst and that upon resumption of business activity'those men having 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe greatest seniority should be reemployed first.It further providedin Section 10 that***If a laid-off employee does not report for work at thetime specified in such notice, another may be called temporarilyin his stead,if such laid-off employee does not report for work with-in three(3) days after recalled as above stated.The GrievanceCommittee acting jointly with the Company shall determinewhether or not he shall retain any seniority rights or whether hisconnection with the Company'shall be considered terminated.On May 10, the same day the contract was executed,the respondentsent to its employees having the greatest seniority,letters readingsubstantially as follows:Dear Sir:On receipt of this letter please report to Dr. N. J. Braverman,400 New Jersey Bldg., Duluth for physical examination.Afterexamination you are to report for work.This is in line with yourseniority standing.Failure'to report to this office by person,phone or letter, later than May 14th,1938 will mean loss of allseniority standings in this company.At the time that the letters were received the S. W. O. C. wasstill engaged in picketing the respondent's plant and the complainants,all of whom received letters from'the respondent to report for work,were either engaged in picketing on behalf of the S. W. O. C. or refusedto cross the'picket line.On or aboutMay 21,soon after the picketline had been withdrawn,substantially all of the complainants re-ported to the respondent'splant superintendent,Maurice Rose,requesting that they be reinstated.Rose advised them that beforehe could offer them reinstatement he would have to consult with' theI.L. A. GrievanceCommittee.,the next morning when the menreturned to ascertain the decision Rose informed them that he haddiscussed the matter of their reinstatement with the committee andthat he could not offer them reinstatement because "it,stood as theletter read." 'Subsequent to the application by the complainants forreinstatement,the respondent rehired employees'with less senioritythan those who were refused reinstatement on May 21, 1938.While,under the application of the contract by the respondent,the complain-ants lost all seniority standing,they were retained on the respondent'semployee list and thus were entitled to employment before any newpersons were hired.B. The conclusions with respect to the alleged discriminatory refusal toreinstateThe first issue to be determined in this case is whether or not therespondent, aside from its right to replace strikers in order to continue PAPER, CALMENSON AND COMPANY557normal. business activities, may deprive strikers of 'certain rights asemployees-in this case seniority rights-as a penalty for not reportingto,work during the course of a strike. If this, issue is determined inthe negative, it, then becomes necessary to determine whether suchactionmay assume legality when performed under the terms, of acontract between the respondent and a union representing a majorityof its employees.With respect to the first issue, Section 13 of the Act provides that"Nothing in this Act shall be construed so as to interfere with, impede,or diminish in any way the right to strike," and Section 2 (3) definesthe term "employee" as including "any individual whose work hasceased as a consequence of, or in connection with, any current labordispute or because of any unfair labor practice, and " who has . notobtained any other regular and substantially equivalent employment."It is clear that on May 12 the complainants herein were'engaged in alabor dispute with the respondent and that their failure to reportfor work thereafter constituted a strike.The Supreme Court of the United States, construing the abovequoted provisions of the Act inNational Labor Relations Board v.Mackay Radio & TelegraphCo.,' has stated:The plain meaning of the Act is that if men strike in connectionwith a current labor dispute their action is not to be construed asa renunciation of the employment relation and they remainemployees for the remedial purposes specified in the Act.The Court, after enunciating the principle that "an employerguilty of no act denounced by the statute, has . . the right toprotect and continue his business by supplying places left vacant bystrikers," declared thatthe strikers retained under the Act, the status of employees.Any such discrimination in putting them back to work (rein-stating striking employees but keeping out certain of them. forthe sole reason that they had been active in the union) is, there-fore, prohibited by Section 8.It would seem, therefore, that although the respondent here had'aright to replace strikers in order to resume normal business activity,it had no right after the strike was terminated and the complainantsapplied for reinstatement on May 21, 1938, to discriminateagainstthem by refusing to accord them seniority rights, otherwise accruingto them, for the reason that they had refused to return to work duringthe course of the strike, unless the contract with the I. L. A. affordeda proper basis for the respondent's action.2304 U. S 333,334, rev'g 92 F. (2d) 761(C. C. A. 9)and aff'g 1 N.L. R. B. 201. 558DECISIONSOF NATIONAL LABORRELATIONS BOARDDuring, the course of the hearing, however, the Board attorneystated that:the contract, which has been received over the objectionin -evidence, has not been attacked in the pleadings and bothaccording to what I believe to be sound practice and LaborBoard' practice and the decisions of the courts no attack can bemade on the contract since it has not been attacked in the com-plaint and I may state that no attack is being made or is con-templated to be made upon this contract in this proceeding.Since the respondent relied upon the contract to justify its refusal't'o ' reinstate the complainants, and the Board attorney has in effectwithdrawn the contract as an issue in the case, we are precluded fromdetermining the issues set forth above.We shall accordingly dismissthe complaint.IOil the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAw1.The operations of the respondent, Paper, Calmenson and Com-pany, Duluth, Minnesota, occur in commerce within the meaning ofSection 2 (6)' of the Act.2.Lodge 1425, Amalgamated Association of Iron, Steel & TinWorkers of North America, through Steel Workers Organizing Com-mittee, and International Longshoremen's Association, Local No.1562, Steel. and Scrap Iron Employees of Paper, Calmenson andCompany, are labor organizations within the meaning of Section 2(5) of the Act... , ,3.By refusing to reemploy Gilbert Lindholm,' R. R. Zech, JosephA. Lewandowski, Joseph S. De Chambeau, Webster Harris, AntonPanyaii,'Tony Mistkowski; Mike Jamrock, George Samuels, JosephKnezevich,' Edward Nesgoda, Mike W. Kobus, Rudolph Oesterreich,L'awrenc'e ' Westholin,Ray Nesgoda, Dick Marion, Fred Carlson,Walter Norrell, Alex Le Blanc, Dave Holmberg, John Ness, WallaceGrenier, Roman Patrich, Arnie Johnson, John' Groshel, Frank Leustek,and-Stanley Lewandowski,,the respondent has not discriminated inregard ,to hire or; tenure of employment or conditions of employmentwithin, the meaning of Section 8 (3) of the Act.4.The. respondent has not interfered with, restrained, or coercedits,employees in; the exercise of,the rights guaranteed in Section 7 ofthe Act, within the meaning of Section 8 (1) of the Act.ORDER,,Upon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Relations PAPER,CALMENSON AND COMPANY559Act, the National Labor Relations Board hereby orders that thecomplaint against the respondent, Paper, Calmenson and Company,Duluth, Minnesota, be and the same hereby is, dismissed.EDWIN S. SMITH,dissenting:I do not agree with the majority that the contract was withdrawnby,the Board attorney as an issue in this proceeding. , It, is not neces-sary for the contract to be attacked in the complaint since it is properlythe subject of an affirmative defense.The Board attorney's statementon the record immediately followed a statement by the respondent'scounsel that the I. L. A. represented a majority of the employees,atthe time that the contract was executed. It would seem, :therefore;that the statement was designed to limit proof with respect'to theI.L. A. majority and to assure the respondent that no charge of,badfaith or support of the I. L. A. within the meaning of, Section 8 1(2)was being pressed by the Board. It is apparent from the respondent'sbrief that it was not misled in this. respect and that the respondentconstrued the statement of the Board attorney as a, mere ,withdrawalof the majority and support issues.Under the circumstances I woulddecide the case upon the merits and- would find that the respondenthad violated the Act.